DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because the line 5 limitation “the extending portion of the fixing portion” lacks antecedent basis.  Examiner reads as --an extending portion of the fixing portion--.

Claim 7 is objected to because the limitations “the force transmission connecting portion” and “the fulcrum connection portion” both lack antecedent basis.  Examiner suggests amending the claim to depend on claim 3, rather than claim 2.

Claim 8 is objected to because the limitations “the joint between the internal calibration weight support frame and the fixing portion” and “the joint between the internal calibration weight support frame and the load-receiving portion” and “the joint between the internal calibration weight support frame and the fixing portion” all lack antecedent basis. Examiner reads as --a joint between the internal calibration weight support frame and the fixing portion--, --a joint between the internal calibration weight support frame and the load-receiving portion--, and --a joint between the internal calibration weight support frame and the fixing portion--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, and 9 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Genoud et al. (USPN 7,513,139; “Genoud”).

Regarding claim 1, Genoud discloses in at least figures 1-4 an internal calibration mechanism (2) of a weigh module (1) having a load-receiving portion (5), a fixing portion (3) and a parallel guide portion (4) (col. 3, lines 57-67), the mechanism (2) comprising: an internal calibration driving structure (no reference numeral, see col. 4, lines 45-57; “transfer mechanism comprises a lifting system and a drive source”), an internal calibration weight (14) (col. 4, lines 32-44), and an internal calibration weight support frame (13) that is symmetrically arranged at both sides of the load-receiving portion (5) (col. 4, lines 27-31), such that an opening or groove, configured for loading the internal calibration weight (14), is provided on a side of the internal calibration weight support frame (13) that faces away from the fixing portion (3), the opening or the groove arranged for loading the internal calibration weight (13) (see figure 1 and 2, groove in 13 where calibration weight 14 is placed), and the internal calibration driving structure is arranged for lifting the internal calibration weight (14) away from the internal calibration weight support frame (13) or for placing the internal calibration weight (14) in the opening or the groove (col. 4, lines 45-57).

Regarding claim 2, Genoud discloses joints having a thin sheet structure connect the internal calibration weight support frame (13) to both sides of the load receiving portion (5) (see joints connecting coupling element 7 to receiver 5, col. 4, lines 4-18) and joints having a thin sheet structure connect the internal calibration weight support frame (13) to an extending portion  (see body in between 3 and 5) of the fixing portion (3) that extends towards the load-receiving portion (5) (see joints connecting coupling element 10 to fixing portion 3, col. 4, lines 4-18) wherein the internal calibration weight support frame (13), the load-receiving portion (5) and the fixing portion (3) are integrally formed (col. 4, lines 19-31).

Regarding claim 3, Genoud discloses a force transmission connecting portion (10), positioned on a side of the internal calibration weight support frame (13) that is away from the opening or the groove, the force transmission connection portion (10) being fixedly connected to the load-receiving portion (5), a fulcrum connecting portion (7), also positioned on the side of the internal calibration weight support frame (13) that is away from the opening or the groove, the fulcrum connecting portion (7) being fixedly connected to an extending portion of the fixing portion (3) that extends towards the load-receiving portion (see body in between 3 and 5) joints having a thin sheet structure that connect the force transmission connecting portion (10) to a main body portion of the internal calibration weight support frame (13); and joints having a thin sheet structure that connect the fulcrum connecting portion (7) and the main body portion of the internal calibration weight support (13) (col. 4, lines 4-18).

Regarding claim 4, Genoud discloses flexure hinges that connect the internal calibration weight support frame (13) to the load-receiving portion (5) at both sides of the load-receiving portion (via coupling element 7) and a further flexure hinge that connects the internal calibration weight support frame (13) to the extending portion (see body in between 3 and 5) of the fixing portion (3) (via coupling element 10) (col. 4, lines 4-18).

Regarding claim 5, Genoud discloses the load-receiving portion (5), the parallel guide portion (4), the fixing portion (3) and a lever (8) of the weigh module (1) are integrally formed (col. 4, lines 4-26).

Regarding claim 6, Genoud discloses in figure 1 the opening or the groove of the internal calibration weight support frame (13) is a V-shaped opening or groove.

Regarding claim 8, Genoud discloses in figure 1 a distance measured from a center line of the opening or the groove to the joint between the internal calibration weight support frame (13) and the fixing portion (3) (joint associated with coupling element 10) is larger than a distance measured from the joint between the internal calibration weight support frame (13) and the load-receiving portion (5) (joint associated with coupling element 7) to the joint between the internal calibration weight support frame (13) and the fixing portion (3) (joint associated with coupling element 10).

Regarding claim 9, Genoud discloses in figure 1 a weigh module (1), comprising an internal calibration mechanism (2) according to claim 1 (see rejection for claim 1 above), mounted (via 41) at one side of a load-receiving portion (5) of the weigh module (1) (col. 3, line 57 through col. 4, line 57).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Genoud in view of Sauer (DE 202005017241; see attached machine translation).

Regarding claim 7,  Genoud discloses a force transmission connecting portion (10) and a fulcrum connecting portion (7) are respectively fixed to the load-receiving portion (5) and the fixing portion (3) (col. 4, lines 19-31) but discloses a monolithic construction as opposed to rivets or welding.
However, it is well known to connect pieces of a load cell together using rivets or welding and just two of a well-known and finite number of ways of forming a connection. For example Sauer teaches in at least figure 3 the use of welding to connect two joints of a load cell (see last paragraph, just before reference list).
 Absent any critical reason for using rivets or welding or an unexpected outcome of this technique, it is considered a well-known alternative to achieve a predicted result of connecting load cell pieces and obvious for the purpose of connecting two pieces that were machined separately.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All the cited documents disclose internal calibration weight mechanisms for a weighing module and are considered the general state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863